Exhibit Joint Filing Agreement The undersigned hereby agree to the joint filing on behalf of each of this statement on Schedule 13D (including amendments thereto) with respect to the Common Stock of CST Holding Corp, and that this Agreement be included as an Exhibit to such statement. This Joint Filing Agreement may be executed at different times and in two or more counterparts, each of which shall be deemed an original but all of which shall constitute but one and the same instrument. IN WITNESS WHEREFORE, the undersigned hereby execute this Agreement effective as of the date set forth below: Date:March 25, 2010 Signature: /s/ Christine Tedesco Name: Christine Tedesco Signature: /s/ Steven Tedesco Name: Steven Tedesco
